DETAILED ACTION
	This Office Action is in response to Applicant’s arguments and amendments submitted on October 21, 2021 during Telephonic Interview.

	Terminal Disclaimer is approved to overcome Double Patenting rejection.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Shebli Mikailli (Reg. No. 70,401) on October 21, 2021.
 
The application has been amended as follows:
Please amend claim 20 as followed:
A method for aggregating scoring of tagged content across social bookmarking systems, the method comprising:	obtaining, by a processor of a server, a tag score measuring a frequency of a tag for content within a corresponding social network associated with a particular social , the particular social bookmarking system providing a communal repository of bookmarks;	combining, by the processor of the server, tag scores for the tag across multiple different social bookmarking systems into a single aggregate tag score after obtaining tag scores for the tag across the multiple different social bookmarking systems, where each different social bookmarking system executes in a corresponding social bookmarking server and is also configured for coupling to multiple different computing clients with respective content browsers; and,	visually presenting, by the processor of the server, the single aggregate tag score within a respective content browser.

Please amend claim 31 as followed:
A computer program product comprising a non-transitory computer usable storage medium having stored therein computer usable program code for aggregating scoring of tagged content across social bookmarking systems, the computer usable program code, which when executed by a computer hardware system, causing the computer hardware system to perform:	obtaining a tag score measuring a frequency of a tag for content within a corresponding social network associated with a particular social bookmarking system executing in a corresponding social bookmarking server, where the measured , the particular social bookmarking system providing a communal repository of bookmarks;	combining tag scores for the tag across multiple different social bookmarking systems into a single aggregate tag score after obtaining tag scores for the tag across the multiple different social bookmarking systems, where each different social bookmarking system executes in a corresponding social bookmarking server and is also configured for coupling to multiple different computing clients with respective content browsers; and,	visually presenting, within a respective content browser, the single aggregate tag score.

Please amend claim 39 as followed:
A system for aggregating scoring of tagged content across social bookmarking systems, the system comprising:
one or more computer processors; and
one or more non-transitory computer-readable mediums storing instructions that, when executed by the one or more computer processors, cause the system to perform operations comprising:	obtaining a tag score measuring a frequency of a tag for content within a corresponding social network associated with a particular social bookmarking system executing in a corresponding social bookmarking server, where the measured , the particular social bookmarking system providing a communal repository of bookmarks;	combining, by the processor of the server, tag scores for the tag across multiple different social bookmarking systems into a single aggregate tag score after obtaining tag scores for the tag across the multiple different social bookmarking systems, where each different social bookmarking system executes in a corresponding social bookmarking server and is also configured for coupling to multiple different computing clients with respective content browsers; and,	visually presenting, by the processor of the server, the single aggregate tag score within a respective content browser.

Examiner’s Remarks regarding Allowable Subject Matter
Claims 20-27 and 31-41.
The following is an examiner’s statement of reasons for allowance:
Examiner considers applicant’s amendments and arguments above in remarks regarding independent claims 20, 31 and 39 are persuasive. Examiner believes specifically invention to represent the knowledge of multiple tagging systems so that the wisdom of multiple crowds across different social bookmarking system. Examiner believes the limitation of “aggregating scoring of tagged content across social bookmarking systems, the method comprising:	obtaining, by a processor of a server, a tag score measuring a frequency of a tag for content within a corresponding social network associated with a particular social bookmarking system executing in a corresponding social bookmarking server, where the measured frequency of the tag indicates a number of tags applied to all content in the particular social bookmarking system and a number of tags applied to particular content in the particular social bookmarking system, the particular social bookmarking system providing a communal repository of bookmarks;	combining, by the processor of the server, tag scores for the tag across multiple different social bookmarking systems into a single aggregate tag score after obtaining tag scores for the tag across the multiple different social bookmarking systems, where each different social bookmarking system executes in a corresponding social bookmarking server and is also configured for coupling to multiple different computing clients with respective content browsers; and,	visually presenting, by the processor of the server, the single aggregate tag score within a respective content browser" is considered to have significantly more limitations than an abstract idea to overcome 35 U.S.C. 101 in view of USPTO published guidelines on January 7, 2019.

As maintained by the Examiner, the combination of elements as currently amendment in claims 20, 31 and 39 is not taught or fairly suggested by the prior art of record as claimed in independent claims, thus, the application is in condition for allowance. Examiner conducted another search of the prior art and did not find any 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record is the most relevant art fails to disclose the claims, aggregating scoring of tagged content across social bookmarking systems, the method comprising:	obtaining, by a processor of a server, a tag score measuring a frequency of a tag for content within a corresponding social network associated with a particular social bookmarking system executing in a corresponding social bookmarking server, where the measured frequency of the tag indicates a number of tags applied to all content in the particular social bookmarking system and a number of tags applied to particular content in the particular social bookmarking system, the particular social bookmarking system providing a communal repository of bookmarks;	combining, by the processor of the server, tag scores for the tag across multiple different social bookmarking systems into a single aggregate tag score after obtaining tag scores for the tag across the multiple different social bookmarking systems, where each different social bookmarking system executes in a corresponding social bookmarking server and is also configured for coupling to multiple different computing clients with respective content browsers; and,.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836. The examiner can normally be reached on M-F. 8am - 4pm, EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Mariela D Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/PAVAN MAMILLAPALLI/Primary Examiner, Art Unit 2159